DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on March 31, 2022.
Claims 1-19 are pending.
Claims 1-19 are examined.
This Office Action is given Paper No. 20220627 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordon et al. (US 10,116,447) in view of Makhotin et al. (US 2015/0088756).

Claims 1, 8, 19
Gordon discloses:
the service application (application, see C2 L34-64) obtaining a valid authentication (identification and verification, ID&V, see C2 L34-64, C10 L20-33) from a user (user, see C2 L34-64); 
the service application obtaining a request for the digital product (digital goods purchases, see C4 L15-30) or service from the user (initiate transaction, see C10 L20-33); 
the service application preparing a transaction authorisation request comprising 10a payment application cryptogram (cryptogram, see C2 L34-64), the payment application cryptogram comprising a customer verification (positive ID&V, see C2 L34-64, C10 L51-67) from the valid authentication of the user and transaction details (e.g. device ID, see C10 L51-67) for authorisation and settlement of a transaction for the digital product or service through a transaction processing system;
the service application providing the transaction authorisation request to the 15transaction processing system (transaction processing system, see C14 L34-54) for authorisation and settlement.
Gordon does not disclose:
The payment… application.
Makhotin teaches:
the payment application cryptogram being generated by the service application (mobile payment application generates the cryptograms, see [0098, 0126]).
Gordon discloses obtaining a valid authentication from a user, obtaining a request, preparing a cryptogram including customer verification and transaction details, and providing an authorization request to a transaction processing system. Gordon does not disclose the cryptogram generated by the service application, but Makhotin does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the secure authentication of user and mobile device of Gordon with the application generated cryptogram of Makhotin because 1) a need exists for a reliable way to confirm to back end services that the service provider applications are communicating from the correct device and are being used by the correct user (see Gordon C1 L15-25); and 2) a need exists for increasing security of remote transactions initiated from communication devices (see Makhotin [0003]). Having the payment application generate the cryptogram will assist in security of the transaction.

Claims 2, 9
Furthermore, Gordon discloses:
the transaction authorisation request relates to a tokenised payment card (payment cards, PAN, payment credentials, see C4 L15-29, C16 L9-21), wherein tokenisation of the card has taken place in registration (registration, see C15 L60 – C16 L8) of the payment card with the service application.

Claims 3, 4, 10, 12
Furthermore, Gordon discloses:
the payment application cryptogram comprises information (e.g. user ID, timestamp, device ID, service provider application ID, service provider device ID, see C17L 1-10) to establish that a valid payment card was used by the user and that the valid authentication authenticated the user as cardholder of the payment card.

Claims 5, 13
Furthermore, Gordon discloses:
obtaining valid authentication from a user comprises obtaining a user biometric (biometric, see C2 L34-64).

Claim 6
25 Furthermore, Gordon discloses:
wherein the digital product or service comprises access 5to a digital service (gaming credits from gaming websites, see C4 L15-30).


Claim 7
Furthermore, Gordon discloses:
The digital product or service comprises delivery of digital content (digital goods purchases, see C4 L15-30). 

Claims 11, 16
Furthermore, Gordon discloses:
the computing device also has a payment application (digital wallet application, see C14 L1-10) installed thereon. 

Claim 14
Furthermore, Gordon discloses:
the biometric input comprises a fingerprint reader (fingerprint reader, see C9 L16-37).

Claim 15
Furthermore, Gordon discloses:
the transaction authorisation 20request relates to a tokenised payment card, wherein tokenisation of the card has taken place in registration of the payment card with the service application (see claim 2), and wherein the computing device also has a payment application installed thereon (see claim 11).

Claim 17
Furthermore, Gordon discloses:
the computing device has a digital wallet application (digital wallet application, see C14 L1-10) installed thereon for use in management of the payment application and the service application.

Claim 18
Furthermore, Gordon discloses:
the computing device is a mobile telephone handset (mobile device, see C7 L13-22).

10Response to Arguments 
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

10Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Sheets et al. (US 2015/0019443) discloses secure remote payment transaction processing, and the mobile payment application generating the cryptogram (see [0159]). 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621